IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY NICHOLS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-282

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 13, 2014.

An appeal from the Circuit Court for Baker County.
Denise Ferrero, Judge.

Nancy A. Daniels, Public Defender, and David A. Davis, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., BENTON and RAY, JJ., CONCUR.